Citation Nr: 1756415	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO. 14-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Katz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1976 through August 1996. From August 1990 through August 1996 he served in support of Desert Storm and Desert Shield. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In his substantive appeal, the Veteran requested the opportunity to testify at a hearing before the Board at a local RO, but in January 2017 withdrew the request. He has not since requested another hearing before the Board. 38 C.F.R. § 20.704(e) (2017).


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a current disability, and of a link between current disability and service, must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of persistent symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); see McLendon, 20 Vet. App. at 83.

The Veteran seeks service connection for residual effects of a July 1985 in-service motorcycle accident, asserting that he has had continuous symptoms of pain in his lower right leg since then. The Veteran was seen for treatment for several days following the accident and received varying diagnoses-of contusion, mild compartment syndrome, soft tissue injury, and severe contusion, all to the lower right leg. On July 31, 1985, he was placed on a temporary profile and instructed not to do any running or aerobic exercise. A subsequent, March 1989 service treatment record shows that at that time the Veteran complained of persistent lower right leg pain, and was given a diagnosis of contusion/periostitis. 
In response to the Veteran's application for benefits, in July 2011 VA provided the Veteran an examination for his lower right leg pain, utilizing VA's Disability Benefits Questionnaire for fractures and bone disease. The examiner reported that he had reviewed the Veteran's claims file and his prior medical records. The examiner completed the questionnaire fully and provided a medical opinion with respect to the Veteran's leg pain. D'Aries v. Peake, 22 Vet. App. 97 (2008).

Unfortunately, the July 2011 examination and medical opinion do not provide an adequate basis for adjudication of the Veteran's claim. The examiner based his opinion on the March 1989 service treatment record and diagnosis; he failed to address the diagnoses the Veteran received at the time of the July 1985 motorcycle accident. Moreover, the Disability Benefits Questionnaire the examiner relied on to conduct the examination focused on problems of the bone, but did not explore soft tissue injuries. However, the Veteran received diagnoses encompassing both, including periostitis (an ailment of the bone) and mild compartment syndrome (an ailment of soft tissue). 

A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (further citations omitted). A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Id., citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007). Here, the Board finds that the July 2011 VA examination is not adequate to decide the case, as evidence material to the Veteran's claim was not considered. Thus, on remand the Veteran should be afforded a new VA examination to determine the nature and etiology of any residuals of a right leg injury found to be present. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction for the following actions:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Contact the Veteran and request that he provide VA any relevant private treatment records in his possession, or identify such records and provide appropriate releases so that VA may obtain them.

3. Following completion of the above, afford the Veteran a new VA medical examination, conducted by an appropriate examiner, to determine the existence and etiology of any disabling condition in the right lower extremity, to include periostitis, compartment syndrome and any other ailment of bone, muscle or other soft tissue. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report or in an addendum.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disabling condition in the Veteran's right lower extremity is etiologically related to his service, specifically to include the 1985 motorcycle accident and the various diagnoses related to such accident. The examiner must provide a complete rationale for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Thereafter, readjudicate the Veteran's claim for service connection, considering all evidence of record. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




